EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Trautschold on February 19, 2021.

	The following amendments have been made:
Specification, Page 11, Para 0040, --As discussed above, the arrangement of the counterweight 114 and the driven gear 74 influences cutting performance of the reciprocating saw 10. That is, in operation of the reciprocating saw 10, when the counterweight 114 is rotated along a path P in a clockwise or first direction R (when viewing the reciprocating saw 10 as shown in FIG. 2) the mass portion 122 of the counterweight 114 tends to drive the reciprocating saw 10 and the saw blade 112 into the work piece at the start of the cutting stroke. In contrast, when the counterweight 114 is rotated in a second opposite direction (i.e., counterclockwise when viewing the reciprocating saw 10 as shown in FIG. 2), the reciprocating saw 10 and the saw blade 112 may tend to move away from the work piece during the start of the cutting stroke--.

Claim 1 (lines 16-24), --a counterweight coupled to the driven gear and rotating with the driven gear; 
wherein when the motor is operated in the forward mode, the counterweight moves in a first direction through the upper portion of the driven gear during the cutting stroke of the output shaft to drive the tool element into a workpiece during a start of the cutting stroke, 
wherein when the motor is operated in the reverse mode, the counterweight moves in a second direction opposite the first direction through the lower portion of the driven gear during the cutting stroke of the output shaft to move the tool element away from the workpiece during the start of the cutting stroke, and moves through the upper portion of the driven gear during the return stroke of the output shaft--.

Claim 8, --A reciprocating saw comprising: 
a housing; 
a motor positioned within the housing, the motor including a pinion, and the motor being configured to operate in a forward mode and in a reverse mode, the forward mode corresponding to rotation of the motor in a first rotational direction, and the reverse mode corresponding to rotation of the motor in a second rotational direction opposite the first rotational direction; 
a rotation direction reversal switch supported by the housing and coupled to the motor, the rotation direction reversal switch operable to selectively switch the motor between the forward mode and the reverse mode; and 
a drive mechanism positioned within the housing and coupled to the motor, the drive mechanism including 
a driven gear that engages the pinion and is rotated by the motor, the driven gear being vertically-oriented within the housing, 
a connecting rod coupled to the driven gear to translate rotary motion of the driven gear into reciprocating motion, an output shaft coupled to the connecting rod to reciprocate relative to the housing and configured to support a tool element, and 
, and
wherein when the motor operates in the forward mode the counterweight moves in a first direction; and
wherein when the motor operates in the reverse mode the counterweight moves in a second direction opposite the first direction--.

Claim 16 (lines 15-16), --operating the reciprocating saw with the motor set in the
forward mode such that the tool element is driven into a workpiece during a start of the cutting stroke of the output shaft and the counterweight is rotated in a first direction; 
actuating the rotation direction reversal switch to set the motor in the reverse mode; and 
operating the reciprocating saw with the motor set in the reverse mode such that the tool element is pulled away from the workpiece during the start of the cutting stroke of the output shaft and the counterweight is rotated in a second direction opposite the first direction--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the pending application, as a whole, is directed to a reciprocating saw having a plurality of components, as housing, a motor, a drive mechanism, a driven gear, an output shaft, and a counterweight. The motor operates in a forward and a reverse direction, which is manipulated via a switch, to alter the start of the cutting stroke, based on the material being cut. As the motor operates in a first 
Neitzell (US 20040231170) teaches a reciprocating saw having a housing, a motor, a drive mechanism, a driven gear, a connecting rod, an output shaft, and a counterweight. Neitzell provides little detail to the rotation of the motor, other than it being used to rotate the drive mechanism. 
Vitantonio (US 20140190023) teaches a reciprocating saw having a housing, a motor, a drive mechanism, and that the reciprocating saw can be designed to enable forward and reversing of the motor to change the stroke length of the blade, but does not teach a connecting rod, an output shaft, and a counterweight.
Sakaguchki (US 20020170186) teaches a reciprocating saw having a housing, a motor, a drive mechanism, a rotary member, and that the motor of the reciprocating saw can be manipulated between a forward and reversed direction to change the stroke length of the blade. Sakaguchki does not a connecting rod, output shaft and a counterweight.
A combination of the prior art would have relied on hindsight reasoning. While Vitantonio and Sakaguchki both teach in the art of reciprocating saw, operating a motor in a forward and reversed direction, the prior art does not teach this in combination with a counterweight. Modifying Neitzell in view of any of the prior art would have been hindsight reasoning as there is no teaching or suggesting of rotating the counterweight in a forward direction with the motor or a reverse direction with the motor to attain the desired start of the cutting stroke (based on the rotational direction of the motor). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER B SWINNEY whose telephone number is (571)270-5843.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER B SWINNEY/
Primary Examiner, Art Unit 3724